            Case 2:20-cv-00840-JAD-NJK Document 40
                                                39 Filed 06/16/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
1                                      DISTRICT OF NEVADA
2
      FEDERAL TRADE COMMISSION,
3                                                                Case No. 2:20-cv-00840-JAD-NJK
              Plaintiff,
4                                                                STIPULATION AND ORDER FOR
5             v.                                                 EXTENSION OF TIME TO FILE
                                                                 ANSWER
6     LEAD EXPRESS, INC., et al.,                                (First Request)

7             Defendants.                                                   ECF No. 39
8
9            Pursuant to Local Rule IA 6-1, the FTC and Defendants, by and through their

10 undersigned counsel, hereby stipulate and agree to extend the time for Defendants to answer or
11 otherwise respond to the complaint in this action (“Complaint). This is the first stipulation for
12
     extension of time to file responsive pleadings. In support thereof, the parties state:
13
     1.      With the exception of Defendant Naito who currently is in Japan, Defendants were served
14
             with a summons and Complaint on either May 19, 2020 or May 21, 2020. (See ECF Nos.
15
16           18-27.) Accordingly, responsive pleadings were due on June 11, 2020.

17 2.        The parties stipulate and agree that good cause exists to extend the time within which to

18           file responsive pleadings, and that the parties are acting in good faith. In particular, the
19           parties stated that upon service of the summonses and Complaint, the parties were
20
             engaged in extensive efforts to reach an agreement on stipulated preliminary injunctions,
21
             which consumed their time and focus. Agreements were reached on June 12, 2020, and
22
             the parties filed those stipulated preliminary injunctions with the Court on that same day.
23
24           (See ECF Nos. 34-37.)

25 3.        This is the first request to extend time to file responsive pleadings is made in good faith
26           and not for the purpose of delay.
27

                                                  Page 1 of 3
            Case 2:20-cv-00840-JAD-NJK Document 40
                                                39 Filed 06/16/20 Page 2 of 3




     4.     Now, Defendants seek a 45-day extension from June 9 in which to file responsive
1
2           pleadings. The FTC stipulates to this extension.

3    5.     Therefore, the parties stipulate and agree that Defendants shall have until July 24, 2020 to

4           answer or otherwise respond to the Complaint.
5    6.     This agreement shall be without prejudice to any party.
6
            IT IS SO STIPULATED.
7
8
     /s/Gregory A. Ashe                                /s/ M. Migali Mercera
9    GREGORY A. ASHE                                   M. MIGALI MERCERA (Nev. Bar #11742)
10   HELEN CLARK                                       Pisanelli Bice PLLC
     Federal Trade Commission                          400 South 7th Street, Suite 300
11   600 Pennsylvania Avenue NW                        Las Vegas, NV 89101
     Washington, DC 20850                              Telephone: 702-214-2100
12   Telephone: 202-326-3719 (Ashe)                    Facsimile: 702-214-2101
     Telephone: 202-326-3373 (Clark)                   E-mail: mmm@pisanellibice.com
13   Facsimile: 202-326-3768
14   Email: gashe@ftc.gov; hclark@ftc.gov              DAVID N. ANTHONY (pro hac vice
                                                       forthcoming)
15 NICHOLAS A. TRUTANICH                               MICHAEL E. LACY (pro hac vice
     United States Attorney                            forthcoming)
16 LINDSAY AGER                                        TIMOTHY A. BUTLER (pro hac vice
     Assistant United States Attorney                  forthcoming)
17 Nevada Bar No. 11985                                RYAN J. STRASSER (pro hac vice
18 333 Las Vegas Blvd. South, Suite 5000               forthcoming)
     Las Vegas, Nevada 89101                           Troutman Sanders
19   Phone: (702) 388-6336                             600 Peachtree Street, NE, Suite 3000
     Facsimile: (702) 388-6787                         Atlanta, GA 303008
20                                                     Telephone: 804-697-5410 (Anthony)
     Attorneys for Plaintiff Federal Trade             Telephone: 804-697-1326 (Lacy)
21 Commission                                          Telephone: 404-885-3697 (Butler)
22                                                     Telephone: 804-697-1478 (Strasser)
                                                       Email: david.anthony@troutman.com,
23                                                     Michael.lacy@troutman.com,
                                                       timothy.butler@troutman.com,
24                                                     ryan.strasser@troutman.com
25                                                     Attorneys for Defendants Lead Express, Inc.,
                                                       Camel Coins, Inc., Sea Mirror, Inc., Naito
26                                                     Corp., Kotobuki Marketing, Inc., Ebisu
                                                       Marketing, Inc., Hotei Marketing, Inc.,
27

                                                Page 2 of 3
           Case 2:20-cv-00840-JAD-NJK Document 40
                                               39 Filed 06/16/20 Page 3 of 3




                                               Daikoku Marketing, Inc., Takehisa Naito, and
1                                              Keishi Ikeda
2
3
4
5                                              /s/Justin Gray (by permission)
                                               JUSTIN GRAY
6                                              Rosette, LLP
7                                              44 Grandville Avenue SW, Suite 300
                                               Grand Rapids, MI 49503
8                                              Telephone: 616-655-1601
                                               Email: jgray@rosettelaw.com
9
                                               Attorney for Defendant La Posta Tribal
10                                             Lending Enterprise
11 Based on the parties' stipulation [39] and good cause appearing, IT IS HEREBY ORDERED
12 that theITdefendants' deadline to answer or otherwise respond to the complaint is extended to
              IS SO ORDERED.
     July 24, 2020.
13                                                ___________________________________
                                                  JENNIFER A. DORSEY
14                                                UNITED STATES DISTRICT JUDGE
15                       6-16-2020
                  Dated:____________________
16
17
18
19
20
21
22
23
24
25
26
27

                                         Page 3 of 3
